DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 20 depend from cancelled claims 15 and 19 respectively. Therefore, the complete scope of the claim cannot be ascertained. 
Claim 16 recites the limitation "the fastener" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the cover, the fastener" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2225051 to Partridge (“Partridge”).
Regarding claim 1, Partridge discloses a fenestration unit comprising: a glazing unit 4 having a peripheral edge region, a first side and a second side; a frame 13 defining a head, a sill, a first jamb and a second jamb (not shown, but inherent in forming window frame 1), the frame having a frame profile defining a first coupling element 22 and an engagement face 6 to which the first side of the glazing unit is releasably coupled; a glazing stop (Fig. 2 collectively) including a first coupling element 34 and a first engagement face 49, wherein the first coupling element 11, 30 includes an opening 34 extending along an axis, wherein the first coupling element of the glazing stop is releasably coupled to the first coupling element of the frame, and when releasable coupled to the first coupling element of the frame, a majority of the first coupling element 11, 30 of the glazing stop is parallel with the axis of the opening of the glazing stop wherein the first engagement face 49 of the glazing stop is releasably coupled to the second side of the glazing unit 4; a first sealing member 7 disposed between the first side of the glazing unit and the engagement face of the frame; and a second sealing member 8 disposed between the second side of the glazing unit and the first engagement face of the glazing stop.
Regarding claim 2, Partridge discloses a cover 5 and wherein the glazing stop includes a second coupling element 28 and the cover is coupled to the second coupling element of the glazing stop.
Regarding claim 3, Partridge discloses a joining member 24 configured to couple the glazing stop to the cover.
Regarding claim 4, Partridge discloses that the joining member 24 is configured to frictionally engage the glazing stop to the cover and maintain coupling between the glazing stop to the cover.
Regarding claim 6, Partridge discloses a fastener 13 configured to engage the glazing stop with the frame.
Regarding claim 14, Partridge discloses a fenestration unit defining a boundary between an interior space and an exterior space, the fenestration unit comprising: a glazing unit 4 having a peripheral edge region, a first side and a second side; a frame 1 defining a head, a sill, a first jamb and a second jamb (not shown, but inherent in forming window frame 1), the frame having a frame profile defining a first coupling element (opening below 22 where 21 is inserted) and an engagement face 6 to which the first side of the glazing unit is releasably coupled, wherein the first coupling element of the frame includes an opening (below 22) extending along a lateral axis; a glazing stop (Fig. 2 collectively) including a first coupling element 11, 30, 34 and a first engagement face 49, wherein the first coupling element of the glazing stop is releasably coupled to the first coupling element of the frame, wherein the first engagement face of the glazing stop is releasably coupled to the second side of the glazing unit and removable from the interior space; a first sealing member 7 disposed between the first side of the glazing unit and the engagement face of the frame; and a second sealing member 8 disposed between the second side of the glazing unit and the first engagement face of the glazing stop and removable from the interior space.
Regarding claim 16, Partridge discloses a fastener 13, the second sealing member, the glazing stop, and the glazing unit are removable from the interior space.
Regarding claim 17, Partridge discloses a method of re-glazing a fenestration unit defining a boundary between an interior space and an exterior space, the method comprising: accessing a glazing unit 4 arranged within a frame 1, the glazing unit having a peripheral edge region, a first side and a second side and the frame defining a head, a sill, a first jamb and a second jamb (not shown, but inherent in forming window frame 1), the frame having a frame profile defining a first coupling element (22 and opening under 22) and an engagement face 6 to which the first side of the glazing unit is releasably coupled and a first sealing member 7 disposed between the first side of the glazing unit and the engagement face of the frame, wherein the first coupling element of the frame includes an opening (below 22) extending along a lateral axis; removing a glazing stop (Fig. 2 collectively) from the interior space, the glazing stop including a first coupling element 11, 30, 34 and a first engagement face 49, wherein the first coupling element of the glazing stop is releasably coupled to the first coupling element of the frame, wherein the first engagement face of the glazing stop is releasably coupled to the second side of the glazing unit; and removing a second sealing member 8 from the interior space, the second sealing member being disposed between the second side of the glazing unit and the first engagement face of the glazing stop and from the interior space.
Regarding claim 18, Partridge discloses that accessing the glazing unit includes removing a cover 5 coupled to the frame.
Regarding claim 20, Partridge discloses that a cover 5, a fastener 13, the second sealing member, the glazing stop, and the glazing unit are removable from the interior space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge in view of U. S. Publication No. 2020/0032576 to Koster et al. (“Koster”).
Regarding claim 8, Partridge discloses that the first sealing member is non-adhesively coupled to the first side of the glazing unit, but does not disclose that the first sealing member 32 is adhesively coupled to the engagement surface of the frame.
Koster discloses a fenestration unit wherein a first sealing member 502 is adhesively coupled to a frame (par 108). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Securing the sealing member to the frame with adhesive predictably ensures the seal stays in place during assembly.
	
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge in view of Koster as applied to claim 8 above, and further in view of U.S. Patent No. 3,872,638 to Di Fazio (“Di Fazio”).
Regarding claim 9, Partridge in view of Koster does not disclose that the second sealing member is adhesively coupled to the second side of the glazing unit and the first engagement face of the glazing stop.
Di Fazio discloses fenestration unit wherein a second sealing member 36 is adhesively coupled to the second side of the glazing unit and the first engagement face of the glazing stop by virtue of the second sealing member being doublefaced adhesive.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Double faced adhesive to securely maintain the glazing stop in position prior to installation of screws. 
Regarding claim 10, Partridge in view of Koster and Di Fazio discloses that the first sealing member and the second sealing member comprise foam and are at least one of air-permeable and moisture-blocking.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge in view of Koster and Di Fazio as applied to claim 10 above, and further in view of U.S. Patent No. 3,064,320 to Blaszkowski (“Blaszkowski”).
Regarding claim 11, Partridge in view of Koster and Di Fazio does not disclose a third sealing member disposed between the frame and the glazing stop. 
Blaszkowski discloses a seal 23 between a frame 17 and a glazing stop 20.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Adding a seal between the glazing stop and the frame would predictably increase water tightness of the fenestration unit.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge in view of U.S. Patent No. 10,233,689 to Jones (“Jones”).
Regarding claim 13, Partridge does not disclose that the frame defines one or more weep holes configured to guide fluid within the fenestration unit from the fenestration unit to the exterior space.
Jones discloses a fenestration system wherein a frame defines one or more weep holes 140 configured to guide fluid within the fenestration unit from the fenestration unit to the exterior space to allow water to be funneled to the exterior of the building (Jones, col 4, ln 19-22). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Partridge to have the frame define one or more weep holes configured to guide fluid within the fenestration unit from the fenestration unit to the exterior space.as taught by Jones to provide the predictable result of funneling water to the exterior of the building.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of a fenestration unit comprising inter alia the third sealing member adhesively coupled to the glazing stop and non-adhesively coupled to the frame. Blaszkowski, while teaching a third seal 23 between a glazing stop 20 and a frame 16 discloses a frictional engagement between the third seal 23 and both glazing stop and frame to allow the seal to expand and contract accordingly. Moreover, Partridge does not disclose that the joining member includes a first barb portion configured to engage a channel in the glazing stop and a second barbed portion configured to engage a channel in the cover. Partridge’s first barb is part of the glazing stop and thus cannot engage a channel in the glazing stop. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-11, 13, 14, 16-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633